     Case 5:19-cv-00055-TKW-MJF Document 76 Filed 03/29/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RESTORE ROBOTICS, LLC,
and RESTORE ROBOTICS
REPAIRS, LLC,

      Plaintiffs,

v.                                                 Case No. 5:19cv55-TKW-MJF

INTUITIVE SURGICAL, INC.,

     Defendant.
____________________________/

                    ORDER GRANTING LEAVE TO FILE
                     SECOND AMENDED COMPLAINT

      This case is before the Court based on Plaintiffs’ motion for leave to amend

complaint (Doc. 67). Defendant filed a response in opposition to the motion (Doc.

71), and Plaintiffs filed a reply (Doc. 73) along with a revised proposed second

amended complaint (Doc. 73-1). Defendant filed a sur-reply (Doc. 75) stating that

it had no objection to the filing of the revised proposed second amended complaint.

      The Court need not decide the viability of the Oklahoma state law claim that

Plaintiffs asserted in the original proposed second amended complaint (Doc. 67-1)

because the revised proposed second amended complaint no longer includes that

claim. The Court leaves it to the Oklahoma courts to decide the viability of that

novel claim if and when it is raised in a subsequent case.
  Case 5:19-cv-00055-TKW-MJF Document 76 Filed 03/29/21 Page 2 of 2




   Accordingly, it is ORDERED that

1. Plaintiffs’ motion for leave to amend complaint, as amended by the reply, is

   GRANTED, and the revised proposed second amended complaint attached to

   the reply (Doc. 73-1) is deemed filed and is now the operative complaint.

2. Defendant shall answer the second amended complaint within 14 days from

   the date of this Order. See Fed. R. Civ. P. 15(a)(3).

   DONE and ORDERED this 29th day of March, 2021.

                             T. Kent Wetherell, II
                             T. KENT WETHERELL, II
                             UNITED STATES DISTRICT JUDGE




                                      2
